ORDER

PER CURIAM.
Charles Buchanan, defendant, appeals the judgment of the Circuit Court of Madison County entered following the jury’s verdict finding him guilty of committing violence against an employee of the Department of Corrections of the State of Missouri, Section 217.385 RSMo 1994.
On appeal, defendant contends that the trial court erred in: 1) denying his motion for a continuance for a further mental evaluation because there was sufficient doubt of his competency to stand trial and assist in his own defense; and 2) granting defense counsel’s request to exclude defendant from the courtroom during trial because counsel cannot waive defendant’s right to be present during trial, and defendant did not personally waive this right, consent to a waiver, and he was not competent to waive or consent to the waiver of his right to be present at his trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).